                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

TAMIKA DRUMMOND                                   *

V.                                                *     No. 20-CV-01286

PHOENIX RECOVERY GROUP                             *
DBA TOLTECA ENTERPRISES
INC., ET AL                                        *

  SUPPLEMENTAL MOTION FOR A MORE DEFINITE STATEMENT, TO DISMISS
        FOR LACK OF PERSONAL JURISDICTION, AND TO DISMISS
             FOR LACK OF PROPER SERVICE OF PROCESS

       Defendant supplements its motion for a more definite statement under Rule 12(e) of the

Federal Rules of Civil Procedure as follows and does not hereby waive its motion to dismiss this

lawsuit on because there is a lack of personal jurisdiction over the Defendant under Rule 12(b)(2),

Federal Rules of Civil Procedure; or the motion to dismiss the suit under Rule 12(b)(4), (5) because

the summons is substantively defective.

                                           A. Introduction

       1. Plaintiff is Tamika Drummond.

       2. Plaintiff sued this Defendant under the Fair Credit Reporting Act, 15 USC §1681, et. seq.,

(the “FCRA”).

       3. The Complaint against Defendant is so vague that Defendant is unable to file a responsive

pleading. Therefore, the court should require Defendant to amend its Complaint concerning

Defendant with a more definite statement of the suit.

                     B. Supplemental Grounds for a More Definite Statement

       4. As a supplemental reason for the court to grant the motion for a more definite statement,

the Plaintiff does not allege or provide fair and adequate notice why the notation “account is dispute”
is inaccurate and the Complaint does not state with reasonable particularity the nature of the dispute

on any account Plaintiff may be alluding to as being in dispute nor is there any reasonably adequate

allegation why any notation is inaccurate or damaging nor does Plaintiff state which account she

alludes to in her Complaint.

       WHEREFORE, this Defendant “Phoenix Recovery Group” asks the court to dismiss this

lawsuit and order a more definite statement.

                                                      S/Thomas (Tom) A. Clarke
                                                      Texas Bar No. 04318600
                                                      8026 Vantage Drive, Suite 105
                                                      San Antonio, Texas 78230
                                                      210/340-8448
                                                      210/348-7946 fax
                                                      tclarkeatty7@aol.com

                                                      Attorney in Charge for Tolteca
                                                      Enterprises Inc.


                                 CERTIFICATE OF SERVICE

        I certify that on March 17, 2021, St. Patrick’s Day, the foregoing was filed with the court’s
CM/ECF electronic filing system which will give electronic notice of this to Plaintiff’s attorney of
record, Michael B. Halla.

                                                      S/Thomas A. Clarke
                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

TAMIKA DRUMMOND                                  *

V.                                               *       No. 20-CV-01286

PHOENIX RECOVERY GROUP                           *
DBA TOLTECA ENTERPRISES
INC., ET AL                                       *

          ORDER ON THE MOTION FOR A MORE DEFINITE STATEMENT

       After considering the motions to dismiss and the response, the court GRANTS the motion

and orders Plaintiff to amend her Complaint to cure, if she can, the inadequate allegations that are

set forth in the motion for a more definite statement.

       Signed on _____________________________, 2021.

                                              ___________________________
                                              U.S. District Court Judge Presiding
